Judgment of the Court of "Special Sessions of the City of New York, Borough of Brooklyn, convicting defendant of a violation of sections 244 and 483 of the Penal Law, reversed on the law, the information dismissed and the defendant discharged. The proof did not show defendant’s guilt beyond a reasonable doubt, and the unsworn testimony of a six-year-old child was not sufficiently supported by other evidence, as required by section 392 of the Code of Criminal Procedure. Lewis, P. J., Carswell, Johnston, Adel and Nolan, JJ., concur.